Exhibit 10.7


DIRECTOR TIME-BASED RESTRICTED STOCK UNIT AGREEMENT
Company:
Simpson Manufacturing Co., Inc.
 
 
Recipient:
The recipient’s name (the “Recipient”) is set forth on the Recipient’s online
award acceptance page on Morgan Stanley Smith Barney’s StockPlan Connect website
(the “Acceptance Page”) at https://www.stockplanconnect.com, which is
incorporated by reference to this Agreement.
 
 
The Number of Shares of Common Stock Subject to RSUs Granted Hereunder
(the “RSU Shares”):
The aggregate number of shares of Common Stock as stated on the Acceptance Page.
 
 
The Effective Date of the Award (the “Award Date”):
A date in _____ as determined by the Committee in its absolute discretion and as
set forth on the Acceptance Page.
 
 
Vesting Schedule
(the “Vesting Schedule”):
100% of the RSU Shares will vest on the Award Date.
 
 



This TIME-BASED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of
the Award Date stated on the Acceptance Page by and between Simpson
Manufacturing Co., Inc., a Delaware corporation (the “Company”), and the
Recipient named on the Acceptance Page, with reference to the following facts:
Capitalized terms used and not otherwise defined in this Agreement have the
meanings ascribed to such terms in the amended and restated Simpson
Manufacturing Co., Inc. 2011 Incentive Plan effective on April 21, 2015 (as
amended from time to time, the “Plan”). The Board has delegated to the Committee
all authority to administer the Plan. The Committee has determined to grant to
the Recipient, under the Plan, time-based Restricted Stock Units (the “RSUs”)
with respect to the RSU Shares stated on the Acceptance Page.
To evidence the RSUs and to set forth the terms and conditions thereof, the
Company and the Recipient agree as follows:
1.Confirmation of Grant.
(a)The Company grants the RSUs to the Recipient and the Recipient agrees to
accept the RSUs and participate in the Plan, effective as of the Award Date. As
a condition of the grant, this Agreement and the RSUs shall be governed by the
terms and conditions of the Plan and shall be subject to all applicable policies
and guidelines of the Company, including the Company’s compensation recovery
policy, stock ownership, and hedging, pledging and trading policies.
(b)The RSUs shall be reflected in a bookkeeping account maintained by the
Company through the date on which the RSUs become fully vested pursuant to
section 2 or are forfeited pursuant to section 3. If and when the RSUs become
fully vested pursuant to section 2, and on the satisfaction of all other
conditions applicable to the RSUs, the RSUs not forfeited pursuant to section 3
shall be settled in the number of shares of Common Stock as provided in section
1(d) and otherwise in accordance with the Plan.





--------------------------------------------------------------------------------

Exhibit 10.7


(c)The Company’s obligations under this Agreement shall be unfunded and
unsecured. No special or separate fund shall be established therefor and no
other segregation of assets shall be required or made with respect thereto. The
rights of the Recipient under this Agreement shall be no greater than those of a
general unsecured creditor of the Company.
(d)Except as otherwise provided in this Agreement and the Plan, the RSUs shall
be settled by the issuance and delivery of the RSU Shares, or as provided in
this Section 1(d), by cash or a combination thereof (as determined by the
Committee in its sole discretion), within sixty days after the RSUs have vested
pursuant to section 2 subject to satisfaction of any other terms and conditions
applicable to the RSUs; provided, however, that, the number of the RSU Shares
issued or delivered (or for which a cash payment is made) to the Recipient in
any calendar year, together with the number of shares of Common Stock issued or
delivered (or for which a cash payment is made) to the Recipient in the same
calendar year under any other RSU Awards, shall not exceed the annual maximum
aggregate number of shares of Common Stock issuable or deliverable under RSU
Awards as set forth in the Plan that is effective at the time of the issuance or
delivery of (or making a cash payment for) the RSUs. In settling the RSUs
pursuant to the foregoing, the Company (or its acquirer or successor) shall have
the option (as determined by the Committee in its sole discretion) to make or
provide for a cash payment to the Recipient, in exchange for the cancellation of
the vested RSUs (or any portion thereof), in an amount equal to the product of
(A) the number of the RSU Shares under the cancelled RSUs and (B) the average
closing price of a share of Common Stock over the period ending on the date the
RSUs (or the portion thereof) become vested and starting sixty days prior to
that date. Anything herein to the contrary notwithstanding, this Agreement does
not create an obligation on the part of the Company to adopt any policy or
procedure, agree to any amendment hereto, make any arrangement, or take any
other action, to comply with Code section 409A.  The Recipient agrees and
acknowledges that the Company makes no representations that this Agreement,
including the grant, vesting and/or delivery of the RSU Shares (and/or cash),
does not violate Code section 409A, and the Company shall have no liability
whatsoever to the Recipient if he or she is subject to any taxes or penalties
under Code section 409A.
2.Vesting. Subject to the terms and conditions of this Agreement and the Plan
and unless otherwise forfeited pursuant to section 3, the RSUs shall vest (that
is, the Restricted Period with respect thereto shall terminate) pursuant to the
Vesting Schedule. The Recipient explicitly acknowledges and agrees that the
granting or vesting of the RSUs as well as the Recipient’s holding of the RSU
Shares shall be subject to all applicable policies and guidelines of the
Company, including the Company’s compensation recovery, stock ownership, and
hedging, pledging and trading policies.


3.Forfeiture. Anything herein to the contrary notwithstanding, (a) all RSUs that
are not vested in accordance with section 2 shall terminate immediately and be
forfeited in their entirety if, and at such time as, the Recipient ceases to be
an Outside Director, For example, pursuant to section 3, before the Award Date,
(I) if the Recipient’s engagement with the Company as an Outside Director is
terminated by the Company or by the Recipient for any reason or for no reason,
or (II) if the Recipient retires, dies or becomes Disabled, the RSUs shall be
forfeited in their entirety and no distribution or payment of any amount under
such RSUs shall ever be made to the Recipient, and (b) all RSUs, to the extent
not theretofore settled in accordance with section 1(d), shall terminate
immediately and be forfeited in their entirety when and as provided in section
13(I) of the Plan.


4.Tax Withholding. Pursuant to section 10 of the Plan, the Company may require
the Recipient to enter into an arrangement providing for the payment in cash,
Common Stock or otherwise by the Recipient to the Company of any tax withholding
obligation of the Company arising by reason of (a) the granting or vesting of
the RSUs, (b) the lapse of any substantial risk of forfeiture to which the RSUs
or the RSU Shares are subject, or (c) the disposition of the RSUs or the RSU
Shares, to the extent such arrangement does not cause a loss of the Section
16(b) exemption pursuant to Rule 16b-3 promulgated under the Securities Exchange
Act of 1934, as amended.


5.Representations and Warranties of the Company. The Company represents and
warrants to the Recipient that the RSU Shares, when issued and delivered on the
vesting of the RSUs in accordance with this Agreement, will be duly authorized,
validly issued, fully paid and non-assessable.


6.Recipient Representations. The Recipient represents and warrants to the
Company that the Recipient has received and read this Agreement and the Plan,
that the Recipient has consulted with the Recipient’s own legal, financial and
other advisers regarding this Agreement and the Plan to the extent that the
Recipient considered necessary or appropriate, that the Recipient fully
understands and accepts all of the terms and conditions of this Agreement and
the Plan, and that the Recipient is relying solely on the Recipient’s own
advisers with respect to the tax consequences of this Agreement and the RSUs.


7.Change in Control. On a Change in Control, the RSUs shall be subject to the
applicable provisions of section 9 of the Plan, as the Committee may determine.
8.Adjustments to Reflect Capital Changes. Subject to and except as otherwise
provided in section 9 of the Plan, the number and kind of shares subject to the
RSUs shall be appropriately adjusted, as the Committee may determine pursuant to
section 11 of the Plan, to reflect any stock split, stock dividend,
recapitalization, merger, consolidation, reorganization, combination, e





--------------------------------------------------------------------------------

Exhibit 10.7


xchange of shares, split-up, split-off, spin-off, liquidation or other similar
change in capitalization, or any distribution to common stockholders other than
normal cash dividends.
9.No Rights as Stockholder. Neither the granting or vesting of the RSUs nor the
issuance or delivery of the RSU Shares shall entitle the Recipient, as such, or
any of the Recipient’s Beneficiaries or Personal Representative, to any rights
of a stockholder of the Company, unless and until the RSU Shares are registered
on the Company’s records in the name or names of the Recipient or the
Recipient’s Beneficiaries or Personal Representative, as the case may be, and
then only with respect to such RSU Shares so registered.
10.No Right to Continued Employment. Nothing in this Agreement shall confer on
the Recipient any right to continue in the engagement with, or service to, the
Company or any Subsidiary or limit, interfere with or otherwise affect in any
way the right of the Company or any Subsidiary to terminate the Recipient’s
engagement or service at any time.
11.Regulatory Compliance. Notwithstanding anything herein to the contrary, the
issuance and delivery of the RSU Shares shall in all events be subject to and
governed by section 13(C) of the Plan.
12.Notices. Any notice, consent, demand or other communication to be given under
or in connection with this Agreement shall be in writing and shall be deemed
duly given and received when delivered personally, when transmitted by
facsimile, one business day after being deposited for next-day delivery with a
nationally recognized overnight delivery service, or three days after being
mailed by first class mail, charges or postage prepaid, properly addressed, if
to the Company, at its principal office in California, and, if to the Recipient,
at the Recipient’s address on the Company’s records. Either party may change
such party’s address or facsimile number from time to time by notice hereunder
to the other.
13.Entire Agreement. This Agreement and the Plan together contain the entire
agreement of the parties and supersede all prior or contemporaneous
negotiations, correspondence, understandings and agreements, whether written or
oral, between the parties, regarding the RSUs. The Recipient specifically
acknowledges and agrees that all descriptions of the RSUs in any prior letters,
memoranda or other documents provided to him or her by the Company or any
Subsidiary are hereby replaced and superseded in their entirety by this
Agreement and shall be of no further force or effect. To the extent there is any
inconsistency between the descriptions of any such documents and the terms of
this Agreement, the terms of this Agreement shall prevail.
14.Amendment. This Agreement may be amended, modified or supplemented only by a
written instrument signed by the Recipient and the Company.
15.Assignment. The Recipient shall not sell, assign, transfer, pledge,
hypothecate or otherwise encumber or dispose of this Agreement, any of the RSUs
or any other rights hereunder, and shall not delegate any duties hereunder,
except only as may be permitted pursuant to section 13(B) of the Plan, and any
such action or transaction that may otherwise be attempted or purported by the
Recipient shall be void and of no effect.
16.Successors. Subject to section 15, this Agreement shall bind and inure to the
benefit of the Company and the Recipient and their respective successors,
assigns, heirs, legatees, devisees, executors, administrators and legal
representatives. Nothing in this Agreement, express or implied, is intended to
confer on any other Person any right or benefit in or under this Agreement or
the Plan.
17.Separate Payments. All amounts payable in connection with the RSUs hereunder
or any other Awards granted under the Plan shall be treated as separate payments
for the purposes of Code section 409A.
18.Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Delaware.
19.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
20.Order of Precedence and Construction. This Agreement, the RSUs and the RSU
Shares are subject to all provisions of the Plan (a copy of which is attached
hereto as Exhibit A), including the Restricted Stock Unit provisions of section
6 thereof, and are further subject to all interpretations and amendments thereto
that may from time to time be adopted pursuant to the Plan. In the event of any
inconsistency between any provision of this Agreement and any provision of the
Plan, the provision of the Plan shall govern. The headings of sections herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction or interpretation of any provision hereof. Whenever
the context requires, the use in this Agreement of the singular number shall be
deemed to include the plural and vice versa, and each gender shall be deemed to
include each other gender. References herein to sections refer to sections of
this Agreement, except as otherwise stated. The meaning of general words is not
limited by specific examples introduced by “includes”, “including”, “for
example”, “such as” or similar expressions, which shall be deemed to be followed
by the phrase “without limitation”.
21.Further Assurances. The Recipient agrees to do and perform all acts and
execute and deliver all additional documents, instruments and agreements as the
Company or the Committee may reasonably request in connection with this
Agreement.
22.Data Privacy. Recipient hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Recipient’s
personal data as described in this Agreement by and among, as applicable,
Recipient’s employer, the Company, and any Subsidiary for the exclusive purposes
of implementing, administering, and managing Recipient’s participation in the
Plan. Recipient understands that the Company and the employing Subsidiary may
hold certain personal information about Recipient, including, but not limited
to, Recipient’s name, home address and telephone number, date of birth,





--------------------------------------------------------------------------------

Exhibit 10.7


social insurance number or other identification number, salary, nationality, job
title, and any shares of stock or directorships held in the Company or any
Subsidiary, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in Recipient’s
favor (“Personal Data”). Recipient understands that Personal Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these entities may be located in Recipient’s
country, or elsewhere, and that the third parties’ country may have different
data privacy laws and protections than Recipient’s country. Recipient
understands that he or she may request a list with the names and addresses of
any potential third parties in receipt of the Personal Data by contacting the
Company’s Equity Plans Administrator. Recipient authorizes the third parties to
receive, possess, use, retain and transfer the Personal Data, in electronic or
other form, for the purposes of implementing, administering and managing
Recipient’s participation in the Plan, including any requisite transfer of such
Personal Data as may be required to a broker or other third party with whom
Recipient may elect to deposit any RSU Shares received upon vest of the RSUs.
Recipient understands that Personal Data will be held as long as is necessary to
administer and manage Recipient’s participation in the Plan. Recipient
understands that he or she may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, without cost, by contacting in writing the Company’s Equity
Plans Administrator. Recipient understands that refusal or withdrawal of consent
may affect Recipient’s ability to realize benefits from the RSUs. For more
information on the consequences of Recipient’s refusal to consent or withdrawal
of consent, Recipient understands that he or she may contact the Company’s
Equity Plans Administrator.
23.Electronic Delivery. The Company may, in its sole discretion, decide (a) to
deliver or effect by electronic means any documents or communications related to
the RSUs granted under the Plan, Recipient’s participation in the Plan, or
future Awards that may be granted under the Plan or (b) to request by electronic
means Recipient’s consent to participate in the Plan and other communications
related to the RSUs or the Plan. Recipient hereby consents to receive such
documents and communications by electronic delivery and, if requested, to agree
to participate in the Plan and deliver or effect such other communications
through an on-line or electronic system established and maintained by the
Company or any third party designated by the Company.


[Signature Page Follows]
IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly executed
by or on behalf of the Company and the Recipient as of the Award Date.
COMPANY:


SIMPSON MANUFACTURING CO., INC.




By    ___________________________________
Authorized Signatory for the Compensation
and Leadership Development Committee
of the Board of Directors




ACCEPTANCE OF AGREEMENT: Through the electronic submission of his or her consent
to this Restricted Stock Unit Agreement in accordance with the instructions on
Morgan Stanley Smith Barney’s StockPlan Connect website, the Recipient hereby
confirms, ratifies, approves and accepts all of the terms and conditions of this
Restricted Stock Unit Agreement.







